Citation Nr: 1505608	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from December 1966 to December 1970.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefits sought on appeal.  

In November 2010, the Veteran, his spouse, and his daughter all testified at a hearing in front of a Decision Review Officer (DRO) at the local RO.  This hearing transcript has been associated with the claims file.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the August 2013 Supplemental Statement of the Case (SSOC), additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2014 in the Veteran's VBMS paperless claims file.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran did not serve on land in the Republic of Vietnam during the Vietnam Era, and thus he is not presumed to have been exposed to herbicides.

2.  The evidence of record establishes that the Veteran was not exposed to herbicides during his active military service in Thailand.

3.  The Veteran's diabetes mellitus was not manifested during his active military service, is not shown to be causally or etiologically related to his service (to include herbicide exposure), and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSION OF LAW

Service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter outlined the requirements for establishing service connection based on presumptive in-service herbicide exposure.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim in the August 2010 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  Additionally, in an August 2011 letter, the Social Security Administration (SSA) informed VA that the Veteran's SSA records had been destroyed and were no longer available.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board realizes that, to date, VA has not provided the Veteran an examination or sought a medical opinion in response to his claim.  As will be discussed in detail below, the Board finds that an examination and opinion are not needed to fairly decide the claim because there is no suggestion the Veteran had diabetes mellitus while in the military.  There also is no medical nexus evidence otherwise suggesting that this disorder is related to his military service - including by way of herbicide exposure.  Thus, the Board finds that an examination and opinion are not needed to adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection

The Veteran seeks service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.   The Veteran asserts that his diabetes mellitus is due to in-service herbicide exposure.  The Veteran alleges herbicide exposure from the Republic of Vietnam (Vietnam) and Thailand during his active military service.

Regarding Vietnam herbicide exposure, the law provides a presumption of exposure for veterans who served in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as diabetes mellitus, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168.  

Regarding herbicide exposure in Thailand during the Vietnam Era, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by Military Occupational Specialty (MOS), performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after his military discharge.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a May 2011 VA Medical Center (VAMC) treatment record, the Veteran was diagnosed with diabetes mellitus (type not specified).  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder or its associated symptoms.  The records reveal no complaints or treatment related to the Veteran's diabetes mellitus.  

Instead, the Veteran asserts that his diabetes mellitus was incurred from his in-service herbicide exposure.  The Veteran describes two ways in which he was exposed to herbicides during his active military service.  First, the Veteran argues that he had flew from the United States to Thailand during his active military service, and had a four-hour layover in Saigon, Vietnam.  The Veteran stated that he had to get off the plane during this layover.  The Veteran contends that this was the only time he set foot in Vietnam, and he does not argue that he was on the inland waterways of Vietnam.  The Veteran also asserts that he was exposed to herbicides during his active military service in Thailand while working on airplane and jet engines that had been to Vietnam.  The Veteran further indicated that he would take smoking breaks in Thailand around the perimeters of the base.

The Board will begin by addressing the claimed Vietnam in-service herbicide exposure.

Here, there is simply no objective evidence indicating that the Veteran set foot in Vietnam.  

The Veteran's DD Form 214 indicates that the Veteran is a recipient of the VSM.  However, it is well-established that the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace thereover, and for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Further, as noted above, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1193-94 (emphasis added).  The Veteran's STRs and personnel records are absent for any findings relating to duty or visitation on the actual landmass of Vietnam.  

In support of his belief that he had a layover in Vietnam during his active military service, the Veteran submitted a buddy statement dated in November 2010.  In the statement, D.S.P. stated that he served with the Veteran at Nellis Air Force Base in North Las Vegas, Nevada, from May 1967 to December 1967.  He indicated that they were both then transferred to Takhli Royal Air Force Base in Thailand from December 1967 to December 1968.  D.S.P. stated that, while traveling to South East Asia, they left Travis Air Force Base in Hawaii, deplaned in the Philippines and then had a layover for about eight hours.  They then left for the Philippines and then onto to Saigon, Vietnam, where they deplaned due to airline mechanical problems for several hours.  D.S.P. reported that they then boarded the plane again and went onto Bangkok, Thailand.  In a June 2012 Report of Contact, the Veteran indicated that the World Airways commercial plane had been contracted out and all of the passengers were U.S. military.  The Veteran stated that they flew to Vietnam and had to exit the plane while it was being serviced and refueled.  They then resumed their flight about four hours later and continued to Bangkok, Thailand, where they caught their flight to the Takhli Air Force Base.

In June 2012, the Joint Services Records Research Center (JSRRC) found that they could not concede that the Veteran had Vietnam in-country service during his active military service.  The JSRRC acknowledged that the Veteran's personnel records document that he served in Thailand at the Takhli Air Force Base from 1967 to 1968.  However, the JSRRC determined that there was no evidence to show that D.S.P. served with the Veteran, was stationed in Thailand, and/or was in-country in Vietnam.  The JSRRC added that the only reference to Vietnam concerning D.S.P. was a comment made in his VAMC record, where the examiner stated that D.S.P.'s medical disability was more likely due to his "many years" of cigarette smoking than due to Agent Orange.  The JSRRC further noted that the Veteran's personnel file included a copy of a travel voucher showing the Veteran's return travel to the United States from Thailand.  The route goes from the Takhli Air Force Base in Thailand to Bangkok, Don Muang Air Base, and then to Yokota, Japan, and then to Travis Air Force Base in California.  The JSRRC determined that this return travel voucher shows that it is possible to transit from Thailand to the United States without traveling through Vietnam.  The Veteran's original travel voucher for his trip to Thailand is not of record, and his personnel records do not document any stops in Vietnam.  Thus, given this evidence and lacking any further proof that the Veteran traveled through Vietnam, the JSRRC was unable to concede Vietnam in-country service.  

For the reasons outlined above, the Board finds that the Veteran did not set foot in or on the inland waterways of Vietnam.  Thus, the Veteran is not presumed to have been exposed to herbicide agents, and the presumptive provisions relating to herbicides and diabetes mellitus are inapplicable here.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), 3.313(a).

Regarding in-service herbicide exposure from Thailand, the Veteran's service personnel records reflect that he served in Thailand from 1967 to 1968 during the Vietnam Era at the Takhli Air Force Base.  However, the service personnel records do not contain confirming evidence showing that the Veteran served as a military policeman or near the air base perimeter while stationed at the Takhli Air Force Base in Thailand.  Additionally, the Veteran's DD-214 documents that his MOS was a Jet Aircraft Mechanic, and does not establish that the Veteran worked as a security policeman, a security patrol dog handler, or a member of a security police squadron during his service in Thailand.  There is no evidence of record demonstrating that the Veteran's duties as a Jet Aircraft Mechanic while stationed in Thailand required him to be near the air base perimeter, to include smoking breaks near the air base perimeter.  An August 2010 response from the JSRRC shows that they were unable to concede in-service herbicide exposure for the Veteran from his active military service in Thailand.  The JSRRC noted the Veteran's MOS and service in Thailand.  However, upon investigation, the JSRRC found that the Veteran's unit was located near the flight line on the Takhli Air Force Base in Thailand, almost at the physical center of the base.  The JSRRC included maps and photographs of the Veteran's location on the base.  Thus, given this evidence, the JSRRC determined that it was clear that "(1) the [V]eteran's MOS did not require duty on or near the base perimeter, and (2) the [V]eteran's duty location was a significant distance from that same perimeter."  Thus, JSRRC was unable to concede in-service herbicide exposure from service in Thailand for the Veteran.  Regarding the Veteran's claims of contact with herbicides in Thailand while working on aircrafts from Vietnam, a February 2010 memorandum from the Veterans Benefits Administration on the subject of herbicide use in Thailand reveals that, in regard to claims of contact to herbicides from aircraft that had been near Agent Orange, "there are no studies that we are aware of showing harmful effects for any such secondary or remote herbicide contact."  Therefore, other than the Veteran's general reports of herbicide exposure, there is no evidence of record that demonstrates on a factual basis that the Veteran was exposed to herbicides while stationed in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In short, since the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  Furthermore, the Veteran's assertion regarding any actual exposure to herbicides while stationed in Thailand during his active military service is not supported by the evidence.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  The Veteran is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e), including diabetes mellitus.

Nonetheless, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual in-service exposure to Agent Orange, which led the Veteran to develop the claimed disorder after his military service.  Combee, 34 F.3d at 1044.  However, as aptly noted by the record, the evidence fails to establish proof of any actual or presumed exposure to herbicides during the Veteran's military service.

Regarding the theory of direct service connection, the first post-service relevant complaint was in a June 2010 VAMC treatment record, which documented that the Veteran had a history of and currently had diabetes mellitus.  At this visit, the Veteran did not state that his diabetes mellitus had been present since his active military service.  Again, the Veteran's active duty ended in 1970.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection on a direct basis is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from June 2010, almost forty years after the Veteran's military separation in 1970.  Further, the STRs do not show that the Veteran developed chronic diabetes mellitus during his active military service.  The STRs do not document any complaints of or treatment for diabetes mellitus or its associated symptoms.  When the Veteran was first treated post-service in June 2010, he did not indicate that his diabetes mellitus had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for diabetes mellitus, a chronic disorder.  As stated above, the earliest post-service medical treatment records are dated from June 2010, and the Veteran was separated from the active duty in 1970.  No diagnosis of diabetes mellitus was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements and testimony from the Veteran, a fellow solider, and his family, in addition to the Internet articles and photographs, submitted in support of the Veteran's claim.  The Board acknowledges that the Veteran and his family and friends are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms witnessed or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, although a layperson is competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's diabetes mellitus was incurred in service to include from in-service herbicide exposure, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As lay people, it is not shown that the Veteran or his family and friends possess the medical expertise to provide such an opinion.  No competent medical opinions linking the Veteran's diabetes mellitus to his active military service, to include in-service herbicide exposure, have been presented.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining peripheral neuropathy claim can be properly adjudicated.   

The claims file currently contains a July 2013 VA 21-4142 Form from the Veteran authorizing VA to obtain private treatment records from Dr. L.H. pertaining to the treatment of his peripheral neuropathy only.  Attempts to obtain these records have not been made by the AOJ and these records are not currently in the claims file.  On remand, attempts to obtain these pertinent private treatment records must be made by the AOJ.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all recent private treatment records pertaining to the Veteran's peripheral neuropathy from Dr. L.H., as authorized by the Veteran in the July 2013 VA 21-4142 Form currently associated with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the above action has been completed, readjudicate the Veteran's peripheral neuropathy claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


